Petition for Writ of Mandamus Denied and Memorandum Opinion filed
January 8, 2015.




                                    In The

                    Fourteenth Court of Appeals

                               NO. 14-14-01021-CV



    IN RE ROBERT S. HOFFMAN AND LAW OFFICE OF ROBERT S.
                    HOFFMAN PLLC, Relators


                        ORIGINAL PROCEEDING
                          WRIT OF MANDAMUS
                             61st District Court
                            Harris County, Texas
                      Trial Court Cause No. 2014-17523

                        MEMORANDUM OPINION

      On December 29, 2014, relators Robert S. Hoffman and the Law Office of
Robert S. Hoffman PLLC filed a petition for writ of mandamus in this court. See
Tex. Gov’t Code Ann. § 22.221 (West 2004); see also Tex. R. App. P. 52. In the
petition, relators ask this court to compel the Honorable Al Bennett, presiding
judge of the 61st District Court of Harris County, to set aside his November 14,
2014 order granting the motion to compel net-worth discovery.
      Relators have not established that they are entitled to mandamus relief.
Accordingly, we deny relator’s petition for writ of mandamus. We also deny
relators’ motion for temporary relief.


                                                 PER CURIAM

Panel consists of Justices Christopher, Donovan, and Wise.




                                         2